

115 HR 5825 IH: Whole Farm Crop Insurance Improvement Act of 2018
U.S. House of Representatives
2018-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5825IN THE HOUSE OF REPRESENTATIVESMay 15, 2018Mr. Sean Patrick Maloney of New York introduced the following bill; which was referred to the Committee on AgricultureA BILLTo expand crop insurance available to beginning farmers and ranchers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Whole Farm Crop Insurance Improvement Act of 2018. 2.Noninsured crop assistance programSection 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333) is amended—
 (1)in subsection (a)(2)— (A)by adding at the end the following new subparagraph:
					
 (D)Inclusion of beginning farmersThe term eligible crop shall include each commercial crop or other agricultural commodity (except livestock) produced by a beginning farmer that is ineligible for a whole farm diversified risk management insurance plan under section 522(c)(19) of the Federal Crop Insurance Act (7 U.S.C. 1522(c)(19)) due to lack of production or revenue history.; and
 (B)in subparagraph (A), by striking In and inserting Except as provided in subparagraph (D), in; (2)by adding at the end the following new subsection:
				
					(m)Additional beginning farmer provisions
 (1)EligibilityNotwithstanding any other provisions of this section, the following additional coverage shall be made available to any beginning farmer for up to the greater of the following:
 (A)Four years. (B)The number of years of revenue history required for the farmer to qualify for the whole farm diversified risk management insurance plan under section 522(c)(19) of the Federal Crop Insurance Act (7 U.S.C. 1522(c)(19)).
 (2)CoverageAdditional coverage shall be available to beginning farmers under this subsection up to 75 percent, as elected by the farmer and specified in 5-percent increments..
 3.Whole farm diversified management insurance planSection 522(c)(19) of the Federal Crop Insurance Act is amended by adding at the end the following new subparagraph:
			
 (E)Administrative and operating expensesNotwithstanding any other provision of this Act, the Corporation may allow approved insurance providers to use an alternate compensation structure for the administration of plans under this paragraph—
 (i)that compensates agents based solely on the amount of time necessary to write and administer such plans;
 (ii)that proportionally compensates agents for the time necessary to write and administer such a plan; or
 (iii)for crop adjustment claims. (F)Paperwork reductionThe Corporation shall seek to ensure that the paperwork requirements of agents and producers associated with the plan under this paragraph are—
 (i)minimized to the maximum extent possible; and (ii)actuarially sound.
 (G)Expanding operationsTo the maximum extent possible, the Corporation shall ensure that all producers, including producers with an expected revenue from an operation that is greater than 35 percent of the revenue for the previous year, are able to obtain coverage under the plan under this paragraph.
 (H)Community supported agriculture reportNot later than 180 days after the date of the enactment of this subparagraph, the Risk Management Agency shall submit to Congress a report on the extent to which it would be practicable to offer plans under this paragraph to producers using community-supported agriculture for sales.
 (I)Paperwork reductionThe Corporation shall conduct activities or enter into contracts to carry out research and development to develop a paperwork reduction policy that—
 (i)is only available to operations with less than $1,000,000 in revenue; and (ii)streamlines the purchase and approval process to the maximum extent possible while maintaining actuarial soundness.
 (J)ReportNot later than 1 year after the date of the enactment of this subparagraph, the Risk Management Agency shall submit a report to Congress on the feasibility of allowing producers, with respect to claims for such year—
 (i)to exclude crop year revenue for such year; and (ii)use—
 (I)an average of previous crop years revenues; or (II)60 percent of the county average revenue.
						.
		